Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 3, 2018

                                      No. 04-18-00115-CR

                              Leonard Earl WHITE-WILLIAMS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR3194C
                       Honorable Kevin M. O'Connell, Judge Presiding

                                         ORDER
        Appellant’s second motion for extension of time to file the appellant’s brief is granted.
We order appellant’s counsel, Victor M. Valdes, to file the appellant’s brief by August 1, 2018.
Counsel is advised that no further extensions of time will be granted absent a timely motion that
(1) demonstrates extraordinary circumstances justifying further delay, (2) advises the court of the
efforts counsel has expended in preparing the brief, and (3) provides the court reasonable
assurance that the brief will be completed and filed by the requested extended deadline. The
court does not generally consider a heavy work schedule to be an extraordinary circumstance.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court